 



EXHIBIT 10.2
KAYDON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Article           Page  
I
  Establishment     1  
1.1
      Effective Date     1  
1.2
      Intent     1  
1.3
      Trust     2  
II
  Definitions     2  
2.1
      Accrued Benefit     2  
2.2
      Active Participant     3  
2.3
      Actuarial Equivalent     3  
2.4
      Average Monthly Compensation     3  
2.5
      Board of Directors     3  
2.6
      Compensation     4  
2.7
      Committee     4  
2.8
      Complying Election     4  
2.9
      Covered Compensation     4  
2.10
      Disability     4  
2.11
      Disability Retirement Eligibility     5  
2.12
      Early Retirement Eligibility     5  
2.13
      Employer     5  
2.14
      Normal Retirement Eligibility     5  
2.15
      Plan Year     5  
2.16
      Specified Employee     5  
2.17
      Vested Retirement Eligibility     6  
2.18
      Year of Credited Service     6  
2.19
      Year of Vesting Service     8  
III
  Benefits     8  
3.1
      Normal Retirement Benefit     8  
3.2
      Early Retirement Benefit     9  
3.3
      Vested Retirement Benefit     9  
3.4
      Disability Benefit     9  
3.5
      Death Benefit     10  
3.6
      Benefit Limitations     11  
3.7
      Special Transfer Employee Rule     13  
3.8
      Change in Control Override     14  
IV
  Distribution     14  
4.1
      Time and Method of Payment     14  
4.2
      Method of Payment     15  
4.3
      Designation of Beneficiary     17  
4.4
      Claims Procedure     17  
4.5
      Facility of Payment     18  
4.6
      Offset     19  
4.7
      Distribution in the Event of Taxation     19  
4.8
      Permissible Distribution     20  
V
  Administration     20  
5.1
      Committee     20  

-i-



--------------------------------------------------------------------------------



 



                  Article           Page  
5.2
      Limitation of Liability and Indemnification     21  
VI
  Amendment and Termination of Plan     22  
6.1
      Amendment or Termination     22  
6.2
      Change in Control Agreement     23  
VII
  Miscellaneous     23  
7.1
      Nonassignability     23  
7.2
      Employment Rights Not Enlarged     24  
7.3
      Participants’ Rights Limited     24  
7.4
      Interpretation and Construction     24  
7.5
      Governing Law     24  
7.6
      Arbitration     24  

Appendix A Other Employers
Appendix B  Active Participants
Appendix C Additional Credit Under Section 2.18(a)
Appendix D Discretionary Credit Under Section 2.18(b)
Appendix E Actuarial Factors
Appendix F Special Rules Applicable To Mr. O’Leary

-ii-



--------------------------------------------------------------------------------



 



KAYDON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     Kaydon Corporation and certain of its related entities identified in
Appendix A (individually, an Employer, or collectively, the Employers) amend and
restate the Kaydon Corporation Supplemental Executive Retirement Plan (the Plan)
effective January 1, 2005.
ARTICLE I
Establishment
     1.1 Effective Date. This Plan was generally effective as of January 1, 1994
as to Kaydon Corporation and January 1, 1997 as to the other Employer or
Employers. The Plan was amended and restated in 1997 and 1998, in both cases to
reflect amendments adopted by the Board November 7, 1996, and is now further
amended and restated to reflect new Section 409A of the Internal Revenue Code
and to make certain other clarifying changes.
     1.2 Intent. The Plan is intended to be an unfunded deferred compensation
arrangement for purposes of the Internal Revenue Code of 1986, as amended (the
Code) and for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended (ERISA).
     (a) ERISA Exemption. The Plan is provided for the benefit of a select group
of management employees, is intended to result in taxation to participants only
when amounts are actually received under this Plan and is intended to be exempt
from the participation, funding, vesting and fiduciary requirements of ERISA.
     (b) Unfunded. The Plan constitutes only a promise by each Employer to make
benefit payments in the future. Participants have the status of general
unsecured creditors of their Employer.

-1-



--------------------------------------------------------------------------------



 



     1.3 Trust. Any trust created by an Employer and any assets held by the
trust to assist the Employer in meeting its obligations under this Plan will
conform, in general form, to the terms of the model trust described in Rev.
Proc. 92-64 as modified from time to time. Notwithstanding that general rule,
however, effective January 1, 2008, no new assets may be set aside in any such
trust (or any other arrangement) to fund benefits under this Plan for any
Covered Employee during any Restricted Period.
     (a) Covered Employee. A Covered Employee is the Chief Executive Officer of
the Employer or any member of a controlled group that includes the Employer (or
any individual acting in that capacity) during the taxable year, the four
highest compensated officers of the Employer for the taxable year (in addition
to the Chief Executive Officer), any other individuals subject to Section 16(a)
of the Securities Exchange Act of 1934 for the taxable year, and any former
employee of the Employer or any member of a controlled group that includes the
Employer who was a Covered Employee at the time of termination of employment
with the Employer or that controlled group member.
     (b) Restricted Period. The Restricted Period is any period that a defined
benefit plan maintained by the Employer or any member of a controlled group that
includes the Employer is “at risk” as defined in regulations under Section 409A
of the Code, any period the Employer is in bankruptcy, or the 12 month period
beginning six months before the termination of any underfunded defined benefit
plan maintained by the Employer or any member of a controlled group that
includes the Employer.
ARTICLE II
Definitions
     2.1 Accrued Benefit. A participant’s Accrued Benefit is the Retirement
Benefit earned to date under the Basic form taking into account the offset of
the participant’s accrued benefit under the Kaydon Corporation Retirement Plan
from time to time.
     (a) Calculation. The Accrued Benefit is based on the Average Monthly
Compensation, Years of Vesting Service, Years of Credited Service (to a maximum
of 30),

-2-



--------------------------------------------------------------------------------



 



the benefit formula and the remaining Plan provisions in effect at the earlier
of termination of employment, cessation of Active Participation, or other
earlier computation date and, for purposes of determining the accrued benefit
under the Kaydon Corporation Retirement Plan, the terms of that Plan in effect
from time to time.
     (b) Reduction. The Accrued Benefit of a participant who receives payment of
any benefits under the Plan is reduced by the Actuarial Equivalent of the
payments.
     2.2 Active Participant. An Active Participant is an employee of Kaydon
Corporation or a wholly owned subsidiary of Kaydon Corporation which has adopted
this Plan who has been designated by the Board of Directors or by the
Compensation Committee of the Board of Directors as eligible to begin accruing
benefits under this Plan and is identified in Appendix B.
     (a) Cessation of Active Participation. An employee who becomes an Active
Participant remains an Active Participant until the earlier of the date the
employee is no longer actively employed in that manner and the date the employee
is removed from this Plan by the Board of Directors or the Compensation
Committee.
     (b) Participation. An individual who is or was an Active Participant
remains a participant until no further amounts are payable to the individual
under this Plan.
     2.3 Actuarial Equivalent. Actuarial Equivalence is determined under the
assumptions and methods set forth in Appendix E.
     2.4 Average Monthly Compensation. Average Monthly Compensation is the
participant’s Average Monthly Compensation determined under the Kaydon
Corporation Retirement Plan, calculated at the earlier of termination of
employment, cessation of Active Participation, or other earlier computation date
using the definition of Compensation contained in this Plan.
     2.5 Board of Directors. The Board of Directors is the Board of Directors of
Kaydon Corporation.

-3-



--------------------------------------------------------------------------------



 



     2.6 Compensation. Compensation is Compensation as provided in the Kaydon
Corporation Retirement Plan, except that Compensation is determined without
application of the Code Section 401(a)(17) Dollar Limit and the Compensation
Dollar Limit of the Kaydon Corporation Retirement Plan.
     2.7 Committee. The Committee is the Compensation Committee of the Board of
Directors. Any members of the Committee who are employees may not receive
compensation for their services to the Committee relating to this Plan.
     2.8 Complying Election . A Complying Election is an election that:
     (a) 2006. If made prior to January 1, 2007, applies only to amounts that
would not otherwise be payable in 2006 and does not cause an amount to be paid
in 2006 that would not otherwise be payable in 2006; and
     (b) 2007. If made on or after January 1, 2007 and before January 1, 2008,
applies only to amounts that would not otherwise be payable in 2007 and does not
cause an amount to be paid in 2007 that would not otherwise be payable in 2007.
     2.9 Covered Compensation. Covered Compensation is Covered Compensation as
provided in the Kaydon Corporation Retirement Plan.
     2.10 Disability. Disability is the occurrence of any medically determinable
physical or mental impairment that:
     (a) Condition. Is expected to result in death or to last for a continuous
period of not less than 12 months;
     (b) Cessation of Work. Causes the individual to cease active work with the
Employer;
     (c) Approval. Is approved by the Board of Directors or the Committee in its
discretion, based on evidence satisfactory to it; and
     (d) Effect. Causes the Participant to:
          (i) Activity. Be unable to engage in any substantial gainful activity;
or

-4-



--------------------------------------------------------------------------------



 



          (ii) Benefit. Receive income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer.
     Receipt of permanent and total disability benefits under the Social
Security Act, as amended, or a finding of Disability for purposes of the Kaydon
Corporation Retirement Plan may be considered by the Board or the Committee, but
are not dispositive.
     2.11 Disability Retirement Eligibility. Disability Retirement Eligibility
is the Disability of an Active Participant who has attained age 55 (in fact or
based on a deemed-age determined at date of hire) and completed at least ten
(10) Years of Vesting Service or ten (10) Years of Credited Service (without
regard to any Additional or Discretionary Credit provided under Section 2.18(a)
or (b) other than credit granted at date of hire).
     2.12 Early Retirement Eligibility. Early Retirement Eligibility is the
attainment of age 55 (in fact or based on a deemed age determined at date of
hire) and the completion of at least ten (10) Years of Vesting Service by an
Active Participant.
     2.13 Employer. Employer means Kaydon Corporation and any wholly owned
subsidiary of Kaydon Corporation which has adopted this Plan.
     2.14 Normal Retirement Eligibility. Normal Retirement Eligibility is:
     (a) General Rule. The attainment of age 65 (in fact or based on a deemed
age determined at date of hire) and the completion of at least ten (10) Years of
Vesting Service or ten (10) Years of Credited Service (without regard to any
Additional or Discretionary Credit provided under Section 2.18(a) or (b)other
than credit granted at date of hire) by an Active Participant; or
     (b) Special Rule. The attainment of age 65 by an Active Participant who was
first employed by an Employer after age 55.
     2.15 Plan Year. The Plan Year is an annual accounting period ending each
December 31.

     2.16 Specified Employee. Specified Employee means an employee who, at any
time during the 12-month period ending on December 31 of each year (the
“Identification

-5-



--------------------------------------------------------------------------------



 



Date”), is:
     (a) Officer. An officer of the employer with annual compensation greater
than $140,000 in 2006 (as adjusted for future years as provided in Section 416
of the Code);
     (b) Five Percent Owner. A 5-percent owner of the Employer; or
     (c) One Percent Owner. A 1-percent owner of the Employer with annual
compensation greater than $150,000.
     Such an employee is a Specified Employee for the 12-month period beginning
the first April 1 following the Identification Date and ending on March 31 of
the following year.
     2.17 Vested Retirement Eligibility. Vested Retirement Eligibility is the
attainment of a vested interest in an Accrued Benefit. The Accrued Benefit is
vested upon the earlier of:
     (a) Age and Service. The attainment of age 55 while (or prior to becoming)
an Active Participant and the completion of either ten (10) Years of Vesting
Service or ten (10) Years of Credited Service (without regard to any Additional
or Discretionary Credit provided under Section 2.18(a) or (b)); or
     (b) Age. The attainment of age 65 while (or prior to becoming) an Active
Participant.
     2.18 Year of Credited Service. A Year of Credited Service is a Year of
Credited Service determined under the Kaydon Corporation Retirement Plan,
including service credited prior to participation in this Plan, except that:

-6-



--------------------------------------------------------------------------------



 



     (a) Additional Credit. For purposes of the Accrued Benefit once the
individual attains the Eligibility requirement below and for purposes of the
computation of the Normal Retirement, Early Retirement, Death, or Disability
Benefit under Sections 3.1, 3.2, 3.4 and 3.5(b) only (and not for purposes of
calculating the Accrued Benefit prior to the time the individual attains the
Eligibility requirement below, calculating the Vested Retirement Benefit, or
determining eligibility for a benefit, vesting, or any other purpose), Active
Participants identified in Appendix C as potentially eligible for Additional
Credit who are described in this subsection will be credited with Years of
Credited Service as provided in this subsection in addition to the Years of
Credited Service already credited to the Participant.
     (i) Eligibility. An individual is eligible for the additional credit
provided in subsection (ii) if the individual attains while an Active
Participant in this Plan Normal Retirement Eligibility, Disability Retirement
Eligibility, or Early Retirement Eligibility and age 62, or dies while an Active
Participant in this Plan with a Qualifying Spouse who is eligible for a benefit
under Section 3.5(b).
     (ii) Amount of Credit. The number of additional Years of Credited Service
credited is equal to the Active Participant=s Years of Credited Service actually
earned under the Kaydon Corporation Retirement Plan or credited under
Section 3.7 of this Plan (excluding, for example, Years of Credited Service
imputed under the terms of that Plan or this Plan, other than in accordance with
Section 3.7 of this Plan).
     (iii) Removal. An individual may be removed from the list of Active
Participants identified in Appendix C as potentially eligible for Additional
Credit at any time prior to the earlier of attainment of the Eligibility
requirement, above, and the date which is six months prior to the time the
provisions of Section 3.8 of this Plan have operated with respect to the
individual. Subject to that limitation, that removal may occur in the discretion
of the Board of Directors or the Committee.

-7-



--------------------------------------------------------------------------------



 



     (b) Discretionary Credit. The Committee also has the authority, in its
complete and absolute discretion, to grant on a case by case basis additional
Years of Credited Service in addition to the Years of Credited Service already
credited to the participant. Any Years of Credited Service granted under this
subsection (b) after October 1, 2004 other than at date of hire may be granted
for purposes of the computation of the Normal Retirement, Early Retirement,
Vested Retirement, Death, or Disability Benefit under Sections 3.1, 3.2, 3.3,
3.4 and 3.5(b) only (and not for purposes of determining eligibility for a
benefit, vesting, or any other purpose that could have the effect of
accelerating the time of payment of benefits under the Plan).
     (c) Maximum. In every case, total Years of Credited Service (including any
Additional Credit under subsection (a) and any Discretionary Credit under
subsection (b)) are limited to 30.
     (d) Limitation. Years of Credited Service are not credited under this Plan
after an individual ceases to be an Active Participant in this Plan.
     2.19 Year of Vesting Service. A Year of Vesting Service is a Year of
Vesting Service determined under the Kaydon Corporation Retirement Plan, except
that Years of Vesting Service are not credited under this Plan after an
individual ceases to be an Active Participant in this Plan.
ARTICLE III
Benefits
     3.1 Normal Retirement Benefit. An Active Participant who attains Normal
Retirement Eligibility is entitled to the following benefit, calculated in the
Basic form, payable beginning on the first day of the month following separation
from service at or after attainment of Normal Retirement Eligibility (or later,
as required by Section 4.1(d)). The benefit is one percent (1%) of Average
Monthly Compensation plus fifty-eight hundredths percent (.58%) of Average
Monthly Compensation in excess of Covered Compensation,

-8-



--------------------------------------------------------------------------------



 



multiplied by Years of Credited Service (to a maximum of 30 years), less the
Participant’s accrued benefit under the Kaydon Corporation Retirement Plan,
calculated in the Basic Form, as if payable beginning at the same date.
     3.2 Early Retirement Benefit. A participant who retires and separates from
service after attaining Early Retirement Eligibility is entitled to a benefit
computed in the same manner as the Normal Retirement Benefit, payable beginning
on the first day of the month following the later of separation from service and
attainment of Early Retirement Eligibility (or later, as required by
Section 4.1(d)). The benefit is calculated by subtracting from the Actuarial
Equivalent (determined under Appendix E) of the Participant’s Accrued Benefit
(calculated without the offset of the benefit under the Kaydon Corporation
Retirement Plan) the Participant’s actuarially adjusted benefit under the Kaydon
Corporation Retirement Plan from time to time.
     3.3 Vested Retirement Benefit. A participant who retires and separates from
service after attaining Vested Retirement Eligibility is entitled to a benefit
calculated under the formula provided in Section 3.1, calculated in the Basic
form, payable beginning on the first day of the month following the later of
separation from service and attainment of age 65 (or later, as required by
Section 4.1(d)).
     3.4 Disability Benefit. A participant who attains Disability Retirement
Eligibility and retires due to Disability is entitled to the individual’s
Accrued Benefit, payable beginning on the first day of the month following the
later of separation from service and attainment of age 65 (or later, as required
by Section 4.1(d)), calculated based on the Years of Credited Service the
Participant would have completed had employment continued to Normal Retirement
Eligibility (with additional Years of Credited Service credited under
Section 2.18(a), if applicable, based only on the individual’s actual Years of
Credited Service and under Section 2.18(b), if applicable) and Average Monthly
Compensation determined on the first day of the month coincident with or next
following the occurrence of the Disability, reduced dollar for dollar by any
benefits being received by the participant under the

-9-



--------------------------------------------------------------------------------



 



Employer’s long term disability insurance program (provided that program
constitutes bona fide disability pay within the meaning of IRC Reg.
1.409A-1(a)(5)).
     (a) Notice. A participant whose employment terminated as the result of a
permanent disability must advise the Committee within sixty (60) days should
payment of Social Security disability insurance benefits be discontinued.
     (b) Examination. The Committee may require any participant whose employment
terminated as the result of a permanent disability to provide evidence the
Committee considers appropriate verifying the participant’s continued
eligibility for disability benefits under this Plan.
     (c) Effect of Discontinuance. If the permanent disability of a participant
ceases, the Disability Benefit shall also cease and the participant shall
receive no further Years of Credited Service unless, in the case of a
participant receiving an unreduced Disability Benefit, the participant returns
to the employ of an Employer within thirty (30) days after the cessation of
disability.
     (i) Special Credit. In that event, the participant shall receive Years of
Credited Service for the entire period of permanent disability.
     (ii) Other. If the participant does not return to the employ of an Employer
within thirty (30) days after the cessation of disability, or in the case of a
participant receiving a reduced Disability Benefit, the participant shall not
receive any Years of Credited Service for the period of permanent disability and
shall be entitled only to the benefit, if any, applicable on the date of
commencement of the permanent disability, determined as if employment with the
Employers had terminated as of that date.
     3.5 Death Benefit. Death Benefits are payable only under this Section.
     (a) Non-Eligible. If an individual dies before vesting, no benefit is
payable under this Plan.

-10-



--------------------------------------------------------------------------------



 



     (b) Eligible Death. The Qualifying Spouse (as defined in the Kaydon
Corporation Retirement Plan) of a participant who dies after vesting but before
benefits are payable is entitled to the Spousal Survivor Annuity. If the Spousal
Survivor Annuity is not payable, no benefit is payable under this Plan.
     (i) Spousal Survivor Annuity. The Spousal Survivor Annuity is an equal
monthly benefit for the Qualifying Spouse’s life equal to the Qualifying
Spouse’s benefit under the Joint and Spousal Survivor form of benefits (as
defined in the Kaydon Corporation Retirement Plan) (with additional Years of
Credited Service under Sections 2.18(a) and 2.18(b), if applicable) less the
Spousal Survivor Annuity benefit payable under the Kaydon Corporation Retirement
Plan from time to time.
     (ii) Payment. The Spousal Survivor Benefit is payable at the earliest time
payment of the Spousal Survivor Annuity benefit under the Kaydon Corporation
Retirement Plan (as it existed on December 31, 2004) could commence (based on
the participant’s age in fact or a deemed age determined at date of hire) and is
not payable if the spouse does not survive until the actual commencement date.
The benefit is actuarially reduced as provided in Appendix E.
     (c) Post-Benefit Death. The designated beneficiary of a participant who
dies after benefits are payable is entitled to a continuation of payment under
the elected payment form if the participant was properly receiving payments in
the Joint and Spousal Survivor form, the Joint and Survivor form, or the Period
Certain form.
     3.6 Benefit Limitations. Notwithstanding any other provision of the Plan
(except as provided in subsection (a)):
     (a) Forfeiture of Vested Benefits. An individual forfeits all amounts
payable under the Plan, whether or not vested and whether or not benefits have
yet commenced, if the individual:
     (i) For Cause. Is discharged For Cause;

-11-



--------------------------------------------------------------------------------



 



     (ii) Employment. Is employed other than by Kaydon Corporation, one of its
wholly-owned subsidiaries or a successor, or is self-employed, in any capacity
to any extent, prior to attainment of age 65, without prior written approval of
the Committee or the Board of Directors; or
     (iii) Compete. Is employed other than by Kaydon Corporation, one of its
wholly-owned subsidiaries or a successor, or is self-employed, in any capacity
to any extent, at any age, in any industry determined by the Committee or the
Board of Directors in its discretion to be an industry in which Kaydon
Corporation or any of its subsidiaries competes.
     Subsection (ii) shall not apply if Section 3.8 operates with respect to the
individual. For purposes of this Plan, discharge is For Cause if the
participant, in connection with the participant’s duties as an employee of the
Employer or any of its affiliates, committed a fraud or any felony, engaged in
deliberate, willful or gross misconduct, or committed any other act which causes
or may reasonably be expected to cause substantial injury to Kaydon or any of
its affiliates. For purposes of clarification, this use of this For Cause
standard for discharge affects the participant’s entitlement to benefits under
this Plan only and does not generally limit the ability of Kaydon or other
employer to terminate participant’s employment for any reason or for no reason
at all.
     (b) Receipt of Benefit. Receipt of any benefit under the Plan fully
terminates the employment relationship with the Employers.
     (c) Kaydon Corporation Retirement Plan Benefit. Except where Section 3.8
operates, an individual is entitled to a benefit under this Plan only if the
individual has accrued a benefit under the Kaydon Corporation Retirement Plan or
would have accrued a benefit under that Plan except that the individual’s
Employer did not maintain that Plan.
     (d) Single Benefit. A participant is eligible for only one (1) type of
benefit under the Plan. The receipt of a Plan benefit during any month precludes
payment of another type of benefit for the same month. Under no circumstances
will the Plan pay duplicate

-12-



--------------------------------------------------------------------------------



 



benefits with respect to the same participant or surviving spouse benefits in
excess of the actuarial present value of the benefits described in this
Article III determined as of the earlier of the commencement of benefits or the
date of the participant’s death.
     (e) Employment After Benefit Commencement. To the extent permitted under
Section 409A of the Code, benefit payments under the Plan cease and are
forfeited during any period of reemployment with an Employer or a prior Employer
and during any other period during which benefits under the Kaydon Corporation
Retirement Plan are suspended.
     (f) Withholding and Payroll Taxes. Benefit payments shall be reduced as
determined in the sole discretion of the Employer for any withholding for
federal, state and local income, employment and other taxes required to be
withheld by the Employer in connection with the benefits paid under this Plan.
     3.7 Special Transfer Employee Rule. An Active Participant who is employed
while an Active Participant by a subsidiary of Kaydon Corporation which does not
maintain the Kaydon Corporation Retirement Plan:
     (a) Service. Is credited with Years of Vesting Service and Years of
Credited Service under this Plan as though the subsidiary had maintained the
Kaydon Corporation Retirement Plan during the Active Participant’s employment by
the subsidiary as an Active Participant; and
     (b) Benefit. Receives a benefit under this Plan calculated taking that
imputed service into account for purposes of this Plan. The benefit offset under
this Plan is then calculated based on the greater of:
     (i) Pension Benefit. The participant’s benefit under the Kaydon Corporation
Retirement Plan based on the aggregate of the participant’s actual service under
that Plan and imputed service under Section 3.7(a) of this Plan; or
     (ii) Other Benefit. The sum of the participant’s actual benefit under the
Kaydon Corporation Retirement Plan, the participant’s actual benefit under any
other

-13-



--------------------------------------------------------------------------------



 



Kaydon Corporation or other subsidiary defined benefit plan, and the Actuarial
Equivalent of the participant’s actual benefit under any other Kaydon
Corporation or other subsidiary defined contribution plan.
     3.8 Change in Control Override. To the extent a participant is a party to
an effective Change in Control Agreement with an Employer which explicitly
provides for amendment of this Plan as to the participant, upon a termination of
employment triggering the operation of that Agreement as to participant, except
as provided in this Section 3.8, this Plan shall be deemed amended as to that
participant to the extent provided in the Change in Control Agreement.
Notwithstanding that general rule, the Change in Control Agreement may not amend
this Plan in a manner that causes this Plan to violate Section 409A of the Code
in form or operation.
ARTICLE IV
Distribution
     4.1 Time and Method of Payment. Except as otherwise explicitly provided in
this Plan, benefits under this Plan will be paid (other than in the case of
death of the participant) in the form of payment elected by the participant in a
written Complying Election made on or before December 31, 2007, or, in the case
of an individual who first becomes a participant after December 31, 2007, prior
to the beginning of the year in which the participant first renders service that
is taken into account under this Plan, commencing on the first day of the month
following eligibility for payment as provided and limited by this Plan.
     (a) Automatic Change of Form. Notwithstanding the participant’s written
election as provided above, to the extent permitted by regulations under
Section 409A of the Code, at any time prior to the date an annuity payment has
been made to the

-14-



--------------------------------------------------------------------------------



 



participant this Plan, the participant may elect to change an annuity form of
payment previously elected by the participant to another form of annuity
payment, provided that:
     (i) Actuarial Equivalent. The annuities are actuarially equivalent applying
reasonable actuarial assumptions;
     (ii) Date of Payment. The scheduled date for the first annuity payment is
not changed; and
     (iii) Change of Beneficiary. The change does not affect the identity of a
beneficiary in a manner that accelerates the time of payment of any benefit.
     (b) Other Change of Circumstances. Once payments have begun, no method of
payment may be revoked or modified, nor the benefit increased, by reason of a
subsequent divorce or death of the spouse of a participant before that of the
participant or by reason of the participant’s actual retirement after benefits
have begun because of the participant’s attainment of age 702.
     (c) No Acceleration. Once elected, the time and manner of payment under
this Plan may not be accelerated except as permitted under Sections 4.7 and 4.8.
     (d) Delay in Payment to Specified Employees. Notwithstanding any other
provisions of this Plan, no payment may be made to a Specified Employee (as
defined in Section 2.16) during the first six months following the Specified
Employee’s separation from service with the Employer if the payment is due to
the Specified Employee as a result of a separation from service with the
Employer. Any such payments shall be accumulated and paid to the Specified
Employee, without interest, on the first day of the seventh month following the
date of the separation from service.
     (e) Subsequent Deferrals of Payment Dates. A participant may elect to defer
payment of an annuity under this Plan for at least five years from the
originally scheduled commencement of the annuity, so long as the election is
made in writing and at least twelve months prior to the scheduled commencement
of the annuity.
     4.2 Method of Payment. Subject to Section 4.1, the participant may elect
that

-15-



--------------------------------------------------------------------------------



 



benefits be paid in one (1) of the following forms:
     (a) Basic. An immediate, equal monthly benefit for the participant’s life.
The Basic form automatically applies if the participant does not have a
Qualifying Spouse (defined as provided in the Kaydon Corporation Retirement
Plan, but without the one-year of marriage requirement) and fails to adequately
elect another form of payment.
     (b) Joint and Spousal Survivor. An immediate, reduced equal monthly benefit
for the participant’s life and, if the participant is survived by a Qualifying
Spouse (defined as provided in the Kaydon Corporation Retirement Plan, but
without the one-year of marriage requirement) to whom the participant is married
at the date of death or who is treated as a Qualifying Spouse under a Qualified
Order (also as defined in the Kaydon Corporation Retirement Plan), fifty percent
(50%) of the amount continued for that spouse’s life. The Joint and Spousal
Survivor form automatically applies if the participant has a Qualifying Spouse
(as defined for purposes of this Plan) and fails to effectively elect another
form of payment.
     (c) Joint and Survivor. An immediate, reduced equal monthly benefit for the
participant’s life and, if the participant is survived by an individual
Designated Beneficiary (defined as provided in the Kaydon Corporation Retirement
Plan), an equal (100%) or lesser (50% or 66-2/3%) amount continued for that
beneficiary’s life.
     (d) Period Certain. An immediate, reduced equal monthly benefit for the
participant’s life, and if the participant dies before the end of a period
certain of ten years, an equal amount continued to the Designated Beneficiary
(or successor) for the remainder of that period certain. The ten year period
certain may not be longer than the applicable life expectancy, determined
without recalculation.
     (e) Lump Sum. To the extent provided in a governing Change in Control
Agreement or as provided here, payment of the Actuarial Equivalent of the
participant’s vested Accrued Benefit within one (1) taxable year of the
recipient. The participant’s entire

-16-



--------------------------------------------------------------------------------



 



vested Accrued Benefit will be paid to the participant in a lump sum upon the
participant’s separation from service if the Actuarially Equivalent lump sum is
less than $10,000.
     Each optional form and time of payment of benefits must be the Actuarial
Equivalent of the benefit payable under the Basic form. A married participant
may elect a form of payment other than the Joint and Spousal Survivor form only
with the written consent of the participant’s spouse.
     4.3 Designation of Beneficiary. The participant must designate a
beneficiary and contingent beneficiary to receive amounts payable under the Plan
(other than the Spousal Survivor Annuity or the Spousal Survivor portion of the
Joint and Spousal Survivor Annuity) in the event of the participant’s death. The
participant must designate the same beneficiary and contingent beneficiary,
respectively, applicable to the participant from time to time under the Kaydon
Corporation Retirement Plan. Any non-complying designation by the participant
shall be disregarded.
     4.4 Claims Procedure. A participant or beneficiary, the Committee and the
Board of Directors must observe the following procedures for claims to benefits.
     (a) Claim. If a participant, beneficiary or legal representative asserts
that a benefit which is payable has not been paid in a timely manner, the
individual must file an Application for Distribution with the Committee. The
Committee must grant or deny the request within ninety (90) days after receipt
unless special circumstances require an extension of time. The extension must
not exceed an additional ninety (90) days. The Committee must notify the
applicant in writing of the extension and the reasons for the extension.
     (b) Denial of Claim. If a claim is denied, the Committee must provide to
the applicant a written notice containing the reason for the denial. If notice
of a denial of claim or an extension of time is not received by the applicant
within ninety (90) days, the claim is deemed denied.

-17-



--------------------------------------------------------------------------------



 



     (c) Employer Review. Within sixty (60) days after a denial is received, the
applicant may request a review upon written application to the Board of
Directors. The applicant may submit issues and comments in writing to the Board.
The Board must make a decision on review and notify the applicant of the
decision within ninety (90) days of receipt of the request for review unless
circumstances require an extension of time. The extension may not exceed an
additional ninety (90) days.
     (i) Pre-Change in Control. Prior to a Change in Control (as defined in a
Change in Control Agreement affecting a participant), except during any period
of time in anticipation of a Change in Control, the Board has the duty and power
in this regard to exercise discretionary authority to construe and interpret the
Plan and decide all questions of eligibility for benefits. The decision of the
Board upon review is final and binding on the applicant unless the applicant
establishes that the decision of the Board is arbitrary and capricious.
     (ii) Post-Change in Control. After such a Change in Control and during any
period of time in anticipation of a Change in Control:
     (A) Interpretation. The Board=s construction and interpretation of the Plan
and its decisions regarding eligibility for benefits with respect to the
affected participant must be reasonable and consistent with the spirit and
intent of the Plan; and
     (B) Standard. The decision of the Board upon review with respect to the
affected participant is subject to de novo review.
     4.5 Facility of Payment. A payment made under this section fully discharges
the Employer and the Committee from all future liability with respect to the
payment.
     (a) Incapacity. If a person entitled to payment is legally, physically or
mentally incapable of receiving or acknowledging payment, the Committee may
direct payment: directly to the person; to the person’s legal representative; to
the spouse, child or relative by blood or marriage of the person; to the person
with whom the person resides; or by

-18-



--------------------------------------------------------------------------------



 



expending the payment directly for the benefit of the person. A payment made
other than to the person is intended to be used for the person’s exclusive
benefit.
     (b) Legal Representative. The Committee is not required to commence probate
proceedings or to secure the appointment of a legal representative.
     (c) Determinations. The Committee may act upon affidavits in making any
determination. The Committee, in relying upon affidavits or having made a
reasonable effort to locate any person entitled to payment, is authorized to
direct payment to a successor beneficiary or another person. A person omitted
from payment has no rights on account of payments so made.
     (d) Anti-Escheat. If the Committee cannot locate a person entitled to
payment, the amount is a forfeiture which is reinstated if a claim is made
within the applicable limitations period by a person entitled to payment.
     4.6 Offset. The Committee shall offset any benefit by the value of benefits
received before reemployment or when or to the extent benefits should not have
been paid. In addition, in all cases the benefit payable under this Plan is
reduced by the benefit payable under the Kaydon Corporation Retirement Plan.
     4.7 Distribution in the Event of Taxation. If, as a result of a failure of
this Plan to meet the requirements of Section 409A of the Code, all or any
portion of the participant’s benefit under this Plan becomes taxable to the
participant prior to receipt, the participant may request a distribution of
assets sufficient to meet the participant’s tax liability (including additions
to tax, penalties and interest), but not in excess of the amount required to be
included in income as a result of the failure to comply with Section 409A.
     (a) Calculation. Upon receipt of the request, the Employer shall distribute
to the participant immediately available funds in an amount equal to the
participant’s federal, state and local tax liability associated with such
taxation (not to exceed the lesser of the participant’s Vested Accrued Benefit
under the Plan and the amount required to be included in income as a result of
the failure to comply with Section 409A).

-19-



--------------------------------------------------------------------------------



 



     (b) Timing. The tax liability distribution shall be made within two and
one-half months after the request unless the rules of Section 4.4 require a
longer time for processing.
     (c) Effect. The distribution shall affect and reduce the participant’s
Accrued Benefit and the benefits to be paid under this Plan.
     4.8 Permissible Distributions. In addition, all or any portion of a
participant’s benefit under this Plan may be distributed in an amount sufficient
to meet the participant’s needs as follows:
     (a) Conflicts of Interest. To comply with a certificate of divestiture as
defined in Code Section 1043(b)(2).
     (b) Payment of Taxes. To pay Federal Insurance Contributions Act tax under
Code Sections 3101, 3121(a) and 3121(v)(2) on amounts payable under this Plan
and income tax at source on wages under Code Section 3401 or applicable state,
local or foreign tax laws based on the FICA amount.
     (c) Plan Termination. To provide an accelerated payment of the
participant’s benefit under this Plan upon the termination of this Plan in
accordance with Code Section 409A.
ARTICLE V
Administration
     5.1 Committee. The Committee has responsibility for general administration
of the Plan.
     (a) Authority. The Committee has the duty and power to:
     (i) Construction. Exercise discretionary authority to construe and
interpret the Plan and decide all questions of eligibility for participation and
benefits;

-20-



--------------------------------------------------------------------------------



 



     (ii) Procedures. Prescribe procedures and forms for the payment of
benefits; and
     (iii) Benefit Authorization. Determine entitlement to and the amount of
benefits and authorize benefit payments.
     (b) Procedure and Action. The Committee may elect one of its members as
chairperson and may designate a secretary. The Committee must keep a brief
record of all meetings. Any delegation of duties by the Committee must state the
scope of the delegation with reasonable specificity. The Committee acts by a
majority of its members, either by vote at a meeting or by signature to a
writing. Action by the Committee must be evidenced by written and duly executed
instrument.
     (c) Finality. Except as provided in subsection (d), the decision or action
of the Committee with respect to any question arising out of or in connection
with the administration, interpretation and application of the Plan is final and
conclusive and binding on all persons having any interest in the Plan.
     (d) Post-Change in Control. After a Change in Control (as defined in a
Change in Control Agreement affecting a participant) or during any period of
time in anticipation of a Change in Control:
     (i) Interpretation. The Committee=s construction and interpretation of the
Plan and its decisions regarding eligibility for benefits with respect to the
affected participant must be reasonable and consistent with the spirit and
intent of the Plan; and
     (ii) Standard. The decisions of the Committee with respect to the affected
participant are subject to de novo review.
     5.2 Limitation of Liability and Indemnification. As a condition of
participation in the Plan, each participant agrees that neither the Employers’
officers and agents, the Committee, the Board of Directors, nor their individual
members shall in any way be subject to any suit, litigation, or legal liability
for any cause or reason in connection with the Plan or

-21-



--------------------------------------------------------------------------------



 



its operation, and each participant releases the Employers’ officers and agents,
the Committee, the Board of Directors and their individual members from any and
all such liability or obligation. The Board of Directors, the Committee and
their respective individual members shall not be liable for any act, omission,
determination, construction, or communication made by that individual or any
other party. Each shall be indemnified by Kaydon Corporation against any and all
liabilities arising by reason of any act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim of liability.
ARTICLE VI
Amendment and Termination of Plan
     6.1 Amendment or Termination. The Board of Directors of Kaydon Corporation
may amend or terminate the Plan at any time and the Board of Directors of each
Employer may amend or terminate the Plan as to that Employer at any time. Except
as explicitly limited, no individual has any right to continuation of the Plan,
to continued participation in the Plan, or to continued accrual under the Plan.
     (a) Limitation. No amendment or termination may, without the consent of the
participant, modify Section 4.4(c)(ii) or 5.1(d) of this Plan or retroactively
decrease the vested Accrued Benefit of a participant:
     (i) Regular Vesting. Who completed ten (10) Years of Credited Service
(without regard to any Additional Credit provided under Section 2.18(a) or any
Discretionary Credit provided under Section 2.18(b)) or ten (10) Years of
Vesting Service and attained age 55 while (or prior to becoming) an Active
Participant and prior to the amendment or termination;
     (ii) Age Vesting. Who attained age 65 while (or prior to becoming) an
Active Participant and prior to the amendment or termination; or

-22-



--------------------------------------------------------------------------------



 



     (iii) Change in Control. Upon or after the occurrence of a Change in
Control or in anticipation of a Change in Control, if the participant is at that
time a party to an effective Change in Control Agreement.
     (b) Benefits, Rights and Features. No amendment or termination upon or
after the occurrence of a Change in Control or in anticipation of a Change in
Control may, without the consent of the participant, adversely affect the
benefits, rights or features of this Plan (determined in accordance with Section
411(d) of the Code and applicable regulations) at the time of the Change in
Control (or the action in anticipation of a Change in Control) with respect to a
participant who is at that time:
     (i) Change in Control. A party to an effective Change in Control Agreement;
and
     (ii) This Plan. An Active Participant in this Plan.
     (c) Automatic. Subject to subsections (a) and (b), above, any freeze of
benefit accrual or termination of the Kaydon Corporation Retirement Plan shall
automatically effect a freeze or termination of this Plan, as the case may be.
Distribution at termination may not occur, however, except to the extent
permitted by Section 409A.
     6.2 Change in Control Agreement. Subject to the limitations of Section 3.8,
this Plan may also be amended as to a participant by an effective Change in
Control Agreement or other written document which explicitly amends this Plan
and which is signed by the participant and authorized representatives of Kaydon
Corporation or the participant=s Employer. Notwithstanding that general rule,
the Change in Control Agreement may not amend this Plan in a manner that causes
this Plan to violate Section 409A of the Code in form or operation.
ARTICLE VII
Miscellaneous
     7.1 Nonassignability. Benefits are not subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, attachment,
garnishment, execution,

-23-



--------------------------------------------------------------------------------



 



or levy (Assignment), before actual receipt, by creditors of the participant or
the participant’s beneficiary. Any assignment which violates this section is
void. The right to receive a benefit is not an asset for insolvency or
bankruptcy.
     7.2 Employment Rights Not Enlarged. The Plan does not create any employment
rights or restrict an Employer’s right to discharge an employee.
     7.3 Participants’ Rights Limited. The Plan does not give any participant or
beneficiary: any interest in any Employer’s assets, business or affairs; the
right to question any Employer action or policy; or the right to examine
Employer books and records. The rights of all participants are limited to the
right to receive payment of benefits when due. The Employer’s obligation under
the Plan is simply an unfunded and unsecured promise to pay money in the future
and its assets remain the general, unpledged and unrestricted assets of the
Employer. Notwithstanding these limits and any other provision of this Plan, the
Employer shall not be a party to any merger, consolidation, or reorganization
unless its obligations under this Plan are expressly assumed by its successor.
This Plan shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer and each participant.
     7.4 Interpretation and Construction. The use of the singular includes the
plural where applicable, and vice versa. The headings in the Plan do not limit
or extend the provisions of the Plan. Capitalized terms, except where
capitalized solely for grammar, have the meanings as provided in the Plan. If a
provision is unenforceable in a legal proceeding, the provision is severed only
for that proceeding.
     7.5 Governing Law. The Plan is governed by the applicable laws of the
United States of America (including the Code, ERISA, securities law, labor law,
age discrimination law, and civil rights law) and, to the extent not preempted,
by the laws of Michigan.
     7.6 Arbitration. Any claim which cannot be resolved under this Plan shall
be submitted to arbitration.

-24-



--------------------------------------------------------------------------------



 



     (a) Rules. The arbitration shall be conducted by the American Arbitration
Association under its commercial arbitration rules within the county where the
Employer maintains its registered office.
     (b) Award. The Arbitrator’s decision shall be embodied in an award which
shall be final and binding on the parties. In making an award, the arbitrator
may include any remedy contemplated by this Agreement and shall allocate the
fees and expenses of the arbitration.

          KAYDON CORPORATION and
KAYDON RING & SEAL, INC.
      By   /s/ James O’Leary       James O’Leary        The President and Chief
Executive Officer of Kaydon Corporation and Vice-President of Kaydon Ring &
Seal, Inc.              And   /s/ John F. Brocci       John F. Brocci        The
Secretary of Kaydon Ring & Seal, Inc. and of Kaydon Corporation     

-25-



--------------------------------------------------------------------------------



 



         

APPENDIX A
OTHER EMPLOYERS
Kaydon Ring & Seal, Inc.

 



--------------------------------------------------------------------------------



 



APPENDIX B
ACTIVE PARTICIPANTS

                          Effective Date of         Effective Date of  
Cessation of Name   Employer   Active Participation   Active Participation
 
           
John F. Brocci
  Kaydon Corporation   January 1, 1994    
Arthur Ridler
  Kaydon Ring & Seal, Inc.   January 1, 1994    
James O’Leary
  Kaydon Corporation   March 26, 2007    

 



--------------------------------------------------------------------------------



 



APPENDIX C
ADDITIONAL CREDIT UNDER SECTION 2.18(a)

                  Effective Date of         Eligibility for Additional Credit
Name   Employer   Under Section 2.18(a)
 
       
John F. Brocci
  Kaydon Corporation   August 1, 1998
James O’Leary
  Kaydon Corporation   March 26, 2007(1)

 

(1)   For each day of actual Credited Service on and after March 26, 2007, one
additional day of Credited Service (subject to the Plan’s maximum of 30 Years of
Credited Service), per the terms of Appendix F and Mr. O’Leary’s Employment
Agreement effective March 26, 2007.

 



--------------------------------------------------------------------------------



 



APPENDIX D
DISCRETIONARY CREDIT UNDER SECTION 2.18(b)

                      Effective Date of             Eligibility for
Discretionary Credit     Name   Employer   Under Section 2.18(b)   Amount of
Credit
 
           
James O’Leary
  Kaydon Corporation   March 26, 2007   10 Years (1)

 

(1)   Subject to the Plan’s maximum of 30 Years of Credited Service, per the
terms of Appendix F and Mr. O’Leary’s Employment Agreement effective March 26,
2007.

 



--------------------------------------------------------------------------------



 



APPENDIX E
ACTUARIAL FACTORS
1. Time of Payment Actuarial Equivalence. Actuarially reduced from age 62 based
on:
     (a) Interest Rate. 7.5%
     (b) Mortality. 1983 Group Annuity Mortality (GAM) with annuity values based
on 75% male and 25% female mortality.
2. Form of Payment Actuarial Equivalence.
     (a) Interest Rate. 7.5%
     (b) Mortality. 1983 Group Annuity Mortality (GAM) with annuity values based
on 75% male and 25% female mortality.
     (c) Lump Sum Override. For purposes of determining lump sum actuarial
equivalence under this Plan, the interest rate, mortality and other factors
applicable for purposes of determining lump sum actuarial equivalence under the
Kaydon Corporation Retirement Plan from time to time and, to the extent not
addressed by that Plan, the applicable mortality table and applicable interest
rate as described in Code Section 417(e)(3) shall be used instead of the
interest rate and mortality factors provided in this Appendix E.
3. Other. For any other purpose for which Actuarial Equivalence is specified:
     (a) Interest Rate. 7.5%
     (b) Mortality. 1983 Group Annuity Mortality (GAM) with annuity values based
on 75% male and 25% female mortality.

 



--------------------------------------------------------------------------------



 



APPENDIX F
SPECIAL RULES APPLICABLE TO MR. O’LEARY
Notwithstanding the corresponding limiting provisions of this Plan:
     1. Eligibility. Mr. O’Leary is eligible for benefits under the SERP on
March 26, 2007 and, for all purposes of the SERP, is deemed to be sixty-five
(65) years of age on that date and each succeeding date until he is actually
sixty-five (65) years of age. He shall remain a participant in the SERP during
the Term of his employment.
     2. Vesting. Mr. O’Leary is 100% vested under the SERP on March 26, 2007,
regardless of whether he is vested under the Retirement Plan.
     3. Lump Sum. Mr. O’Leary is entitled to a lump sum payment from the SERP
upon the termination of his employment with the Company following a Change in
Control, in cash, payable thirty (30) days following the Date of Termination (or
later, as required by Section 4.1(d) of the SERP).
     4. Additional Credit. Mr. O’Leary is credited with ten (10) years of
additional Credited Service on March 26, 2007 and, thereafter, each day of his
actual Credited Service shall entitle him to one (1) day of additional Credited
Service, subject to a maximum of thirty (30) years of Credited Service.
     5. Appendix C. Mr. O’Leary is deemed to be a person identified in
Appendix C as eligible for additional Credited Service.

 